DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 9/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10444926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed in parent case 13/685871, see page 9, filed 11/5/15, with respect to claim 1, which is also applicable to the current claims 1 and 8, have been fully considered and are persuasive.
Saito, US-20050005703, discloses a conductive layers (Fig. 12, 22 and 25 electrode) with two dielectric layers (Fig. 12, 28 and 29 insulating films) made of silicon nitride (Par. 0062).
Choo, US-20070268243, discloses a conductive layer (Fig. 2, 520 electrostatic induction layer) between two dielectric layers (Fig. 2, 510 electrostatic induction insulating layer and 530 dielectric layer) made of silicon nitride or antimony tin oxide (Par. 0037).

In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a touch panel and specifically including “a multi-layer coating provided on the glass substrate, the multi-layer coating including at least one conductive layer, a first dielectric layer comprising silicon and nitrogen located over at least the conductive layer, and a second dielectric layer comprising silicon and nitrogen below at least the conductive layer, so that the conductive layer is provided between at least the first and second layers comprising silicon and nitrogen, and wherein the second layer comprising silicon and nitrogen is located between at least the glass substrate and the conductive layer; wherein each of the layers of the multi-layer transparent conductive coating is provided in substantially the same shape to form at least one electrode of the touch panel, so that no layer of the multi-layer transparent conductive coating contains any aperture defined therein that exposes any layer of the multi-layer transparent conductive coating thereunder”.
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a touch panel and specifically including “a multi-layer coating provided on the glass substrate; the multi-layer coating including at least one conductive layer, a first dielectric layer comprising silicon and nitrogen located over at least the conductive layer, and a second dielectric layer comprising silicon and nitrogen below at least the conductive layer, so that the conductive layer is provided between at least the first and second layers comprising silicon and nitrogen, and wherein the second layer comprising silicon and nitrogen is located between at least the glass substrate and the conductive layer; wherein each of the layers of the multi-layer transparent conductive coating have substantially the same surface area as viewed from above in an active area of the touch 59Atny Docket No.: GGL-2019-PAT-0009-US-NP panel, and are provided in substantially a same shape as viewed from above so that no layer of the multi-layer transparent conductive coating contains any aperture defined therein that exposes any layer of the multi-layer transparent conductive coating thereunder, for providing an electrode of the touch panel”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        9/28/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622